DETAILED ACTION
1.	Claims 1-8 of U.S. Application 17/186113 filed on February 26, 2021 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on February 26, 2021 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
5.	Claims 1-8 are allowed.
6.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the closest prior art Fujita et al (Fugita) (JP 2017085692, see English Machine Translation attached) teaches (see figs. 1 and 5 below) a rotary electric machine (title Abstract) comprising: a motor unit (1) provided with a rotary shaft (105), a rotor (106) 5having a field core (114) around which a field winding (115) is wound and rotating integrally with the rotary shaft (105), a stator (107) placed on an outer side of the field core (114) in a radial direction and having a stator core (116) around which a stator winding (117) is wound, and a bracket (101, 102)) covering an outer side of the field core (114) and 10the stator core (116) and holding one end side and another end side of the rotary shaft (105) via a bearing (103, 104) (Abstract; pages 1-3); and 
an inverter unit (2) provided with a power module (201) having a switching element for turning on and off current supplied to the stator winding (117), a field module (202) having a 15switching element for turning on and off current supplied to the field winding (115) (page 3), and 
a cooler (see annotated fig. 1 below) for cooling the power module (201) and the field module (202), the inverter unit (2) being placed on the other side of the bracket (102) in an axial direction so as to be fixed to the bracket (102) (page 3; fig. 1), 
wherein 20the cooler (see annotated fig. 1 below) is provided with a heat transfer member (203) having, on a surface thereof on the other side in the axial direction, the power module (201) and the field module (202) thermally connected thereto, and having, on the surface thereof on one side in the axial direction, a channel groove (208) recessed toward 25the other side in the axial direction, a lid member (206) for36 / 39 closing an opening in the channel groove (208) on the one side in the axial direction (pages 3-4),  and 
a coolant 5supply/discharge unit (215, 216) for supplying/discharging a coolant to/from a channel surrounded by the channel groove (208) and the lid member (206), the lid member (206) is fixed to the heat transfer member (203) with a screw hole (see annotated fig. 1 below) provided in the outer circumference of a 10surface of the heat transfer member (203) on the one side in the axial direction, a through hole provided at a portion of the lid member (206) which faces the screw hole (see annotated fig. 1 below), and a screw screwed into the screw hole (see annotated fig. 1 below) through the through hole (fig. 1; page 4), and 

    PNG
    media_image1.png
    696
    509
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    677
    495
    media_image2.png
    Greyscale

Regarding claim 1, the closest prior art Ishikawa et al (Ishikawa) (U.S. PGPub No. 20220060078) teaches (see fig. 1 below) a sealing agent (51) for filling a gap between the heat transfer member (30) and the lid member (22) along the periphery of the channel groove (32) (¶ 32 to ¶ 34).

    PNG
    media_image3.png
    570
    756
    media_image3.png
    Greyscale

However, neither Fujita nor Ishikawa nor the cited prior art teaches at a position between the screw hole and the 15through hole, and the channel groove, a recess is provided on one or both of the surface of the heat transfer member on the one side in the axial direction and the surface of the lid member on the other side in the axial direction, and the sealing agent fills a portion on the side closer to the 20channel groove than the recess while no sealing agent is applied on the side closer to the screw hole than the recess.
Therefore regarding claim 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- at a position between the screw hole (31c) and the 15through hole (32a), and the channel groove (31a), a recess (31b) is provided on one or both of the surface of the heat transfer member (31) on the one side in the axial direction and the surface of the lid member (32) on the other side in the axial direction, and the sealing agent (35) fills a portion on the side closer to the 20channel groove (31a) than the recess (31b) while no sealing agent (35) is applied on the side closer to the screw hole (31c) than the recess (31b) (see figs. 1 and 5 below) -- in the combination as claimed.
Claims 2-8 are allowed due to dependence on claim 1.

    PNG
    media_image4.png
    293
    462
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    693
    560
    media_image5.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	This application is in condition for allowance except for the following formal matters: 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features must be shown or the feature(s) canceled from the claim(s).  
The features of claim 1, lines 41-43, “the sealing agent fills a portion on the side closer to the 20channel groove than the recess” are not shown in the drawings.  Instant figures 5 and 6 shows the sealing agent 35 inside recess (31b), therefore the sealing agent cannot be closer to channel groove (31a) than the recess (31b), if the sealing agent is actually inside the recess (31b) as shown by instant figures 5 and 6.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tahara (U.S. PGPub No. 20190288582) teaches a rotating-electric-machine main body and an electric-power supply unit are integrally fixed to each other, the smoothing capacitor provided in the electric-power supply unit is disposed in such a way as to be cooled by cooling air flowing from the outside of a housing of the rotating-electric-machine main body to an air inlet provided in the housing.
Chamberlin (U.S. PGPub No. 20140265670) teaches an electric machine includes a pair of substantially aligned sheet metal housing sections each including a substantially "L" shaped portion, at least one cooling channel being formed at an axial end between the two sections, and a plurality of power electronics components engaged with at least one of the housing sections adjacent the axial end cooling channel. An embodiment includes a stator, a pair of housing sections enclosing the stator, power electronics components positioned at an axial end of the electric machine for controlling operation of the electric machine, and a coolant flow path that includes a power electronics cooling channel formed at the axial end between the housing sections.
Miyama (U.S. PGPub No. 20140232217) teaches an inverter apparatus incorporated integrally into a non-load-side of a motor such that an inverter cooler is interposed, and a non-load-side end frame of the motor includes: a flat base portion; a cylindrical non-load-side bearing portion that is disposed so as to protrude axially from near a center of a front surface of the base portion that faces a rotor, and that houses and holds a non-load-side bearing into which a non-load-side end portion of a rotating shaft of the rotor is mounted; and an annular first flange portion that is disposed so as to protrude axially from an outer circumferential edge portion of the front surface of the base portion so as to contact a non-load-side end surface of a cylindrical portion and a cylindrical member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834